In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00336-CV
SRMOF II 2012-1 TRUST, U.S. BANK            §    On Appeal from the 158th District Court
TRUST NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE, Appellant/Cross-         §    of Denton County (15-04164-158)
Appellee

                                            §    August 22, 2019
V.

KEVIN ALAIMO, Appellee/Cross-               §    Opinion by Justice Gabriel
Appellant

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. The court reverses the trial court’s order granting

SRMOF II 2012-1 Trust, U.S. Bank Trust National Association, not in its Individual

Capacity but Solely as Trustee’s amended petition for bill of review, vacates the trial

court’s August 2, 2018 final judgment, and renders judgment reinstating the

December 15, 2014 “Final Default Judgment.”
      It is further ordered that appellant U.S. Bank Trust National Association, not in

its Individual Capacity but Solely as Trustee shall bear the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel